Response to Amendment
	The amendment filed 9/21/2021 has been entered. 

ALLOWANCE
Claims 1-3 and 7-9 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a headlight for vehicles having a projection module, the headlight comprising: a low beam primary lens; a first light source associated with the low beam primary lens, a high beam primary lens; a second light source associated with the high beam primary lens; a secondary lens arranged in a main beam direction in front of the low beam primary lens and the high beam primary lens, wherein, in a low beam mode in which only the first light source is activated, a first light bundle emitted from the low beam primary lens is mapped via the secondary lens according to a specified low beam distribution and, in a high beam mode in which the first light source and the second light source are activated, the first light bundle is mapped together with a second light bundle emitted from the high beam primary lens in order to produce a high beam distribution; and a lens face of the low beam primary lens having a recess, so that in the low beam mode, a test point region of the low beam distribution has a reduced illuminance compared to an adjacent region of the low beam distribution and/or an illuminance in the test point region of the low beam distribution is less than an illuminance threshold value specified by a legal provision, wherein the high beam primary lens has a compensator such that, in the high -2-Application No. 17/228,216 beam mode, a part of the second light bundle is guided by the compensator so that a test point region of the high beam distribution has an illuminance which is higher in comparison to the test point region of the low beam mode claim 1; 
A headlight for vehicles having a projection module, the headlight comprising: a low beam primary lens; a first light source associated with the low beam primary lens, a high beam primary lens; a second light source associated with the high beam primary lens; a secondary lens arranged in a main beam direction in front of the low beam primary lens and the high beam primary lens, wherein, in a low beam mode in which only the first light source is activated, a first light bundle emitted from the low beam primary lens is mapped via the secondary lens according to a specified low beam distribution and, in a high beam mode in which the first light source and the second light source are activated, the first light bundle is mapped together with a second light bundle emitted from the high beam primary lens in order to produce a high beam distribution; and a lens face of the low beam primary lens having a recess, so that in the low beam mode, a test point region of the low beam distribution has a reduced illuminance compared to an adjacent region of the low beam distribution and/or an illuminance in the test point region of the low beam distribution is less than an illuminance threshold value specified by a legal provision, -4-Application No. 17/228,216 wherein the high beam primary lens has a compensator such that, in the high beam mode, a part of the second light bundle is guided by the compensator so that a test point region of the high beam distribution has an illuminance which is higher in comparison to the test point region of the low beam mode and/or the test point region of the high beam distribution has the claim 7; 
A headlight for vehicles having a projection module, the headlight comprising: a low beam primary lens; a first light source associated with the low beam primary lens, a high beam primary lens; a second light source associated with the high beam primary lens; a secondary lens arranged in a main beam direction in front of the low beam primary lens and the high beam primary lens, wherein, in a low beam mode in which only the first light source is activated, a first light bundle emitted from the low beam primary lens is mapped via the secondary lens according to a specified low beam distribution and, in a high beam mode in which the first light source and the second light -5-Application No. 17/228,216 source are activated, the first light bundle is mapped together with a second light bundle emitted from the high beam primary lens in order to produce a high beam distribution; and a lens face of the low beam primary lens having a recess, so that in the low beam mode, a test point region of the low beam distribution has a reduced illuminance compared to an adjacent region of the low beam distribution and/or an illuminance in the test point region of the low beam distribution is less than an illuminance threshold value specified by a legal provision, wherein the high beam primary lens has a compensator such that, in the high beam mode, a part of the second light bundle is guided by the compensator so that a test point region of the high beam distribution has an illuminance which is higher in comparison to the test point region of the low beam mode and/or the test point region of the high beam distribution has the claim 8 as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHENG SONG/Primary Examiner, Art Unit 2875